         CASE 0:21-cv-00351-MJD-TNL Doc. 80 Filed 04/27/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE
Case Number: 0:21-cv-00351-MJD-TNL

Case Title: Randi Handwerk, et al. v. Bayer Cropscience LP, et al.

                                       Affidavit of Movant

I, Karla M. Vehrs, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Jason A. Leckerman, an
attorney admitted to practice and currently in good standing in the U.S. District Court for the
Eastern District of Pennsylvania, but not admitted to the bar of this court, who will be counsel
for defendant Corteva, Inc. in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

 X I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

       Signature: /s/ Karla M. Vehrs                         Date: April 27, 2021

       MN Attorney License #: 0387086




                                                1
         CASE 0:21-cv-00351-MJD-TNL Doc. 80 Filed 04/27/21 Page 2 of 2




                                Affidavit of Proposed Admittee


I, Jason A. Leckerman, am currently a member in good standing of the U.S. District Court for
the Eastern District of Pennsylvania, but am not admitted to the bar of this court. I understand
that if this Court grants me admission pro hac vice, the moving attorney identified in this motion
must participate in the preparation and presentation of the case listed above, and must accept
service of all papers served as required by LR 83.5(d). I further understand that the District of
Minnesota is an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b)
and 77(d) by electronic means and I understand that electronic notice will be in lieu of service by
mail.

Signature: /s/ Jason A. Leckerman                    Date: April 27, 2021

Typed Name: Jason A. Leckerman

Attorney License Number: 87915 issued by the State of Pennsylvania, and 025922001 issued by
the State of New Jersey

Federal Bar Number (if you have one):

Law Firm Name: Ballard Spahr LLP

Law Firm Address: 1735 Market Street, 51st Floor

                     Philadelphia, PA 19103

Main phone: (215) 665-8500             Direct line: (215) 864-8266

E-mail address: leckermanj@ballardspahr.com




                                                 2
